February 22, 2011 Lisa Etheredge U.S. Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549-4631 Phone Number:(202) 551-3424 Fax Number: (713) 813-6968 Re: Vertex Energy, Inc. Form 10-K for the year ended December 31, 2009 Form 10-Q for the period ended September 30, 2010 File No. 0-53619 Dear Ms. Etheredge, Vertex Energy, Inc. (the “Company”, “Vertex Energy,” “we,” and “us”) have the following responses to your February 2, 2011 comment letter: FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2009 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Critical Accounting Policies and Use of Estimates, page 38 1. We note your response to comment five from our letter dated December 16, 2010. So that we may better understand your accounting treatment for the acquired thermal/chemical extraction technology, please provide us with the following: · A detailed analysis demonstrating how you considered ASC 350-30-35 to determine that 15 years was an appropriate useful life for this asset; and · The detailed impairment analysis you performed that resulted in your assessment that there was no impairment at September 30, 2010. RESPONSE: 1. According to ASC 350-30-35-6 if an intangible asset has a finite useful life, but the precise length of that life is not known, that intangible asset shall be amortized over the best estimate of its useful life. In using ASC 350-30-35-6 to determine what was an appropriate useful life for the TCEP technology, we considered the following criteria to determine that 15 years was a reasonable estimate of the useful life for this asset. a. The majority of the assets that are utilized within this process are 15 year assets. The assets are comprised of multiple tanks, associated piping, design and engineering, a boiler, pumps, heat exchangers, reactors, chemical injector pumps, a loading and unloading rack, a control room infrastructure and software for the automation of the process. b. The TCEP technology is subject to a pending patent application filed by Benjamin P. Cowart through Cedar Marine Terminals (“CMT”) and then licensed (pursuant to a world-wide, non-revocable, non-transferable, royalty-free perpetual license (except as provided in the agreement) to Vertex Energy.Currently the patent is pending; however, it will have a 20 year life, assuming it is awarded.The February 28, 2017 expiration date of the license agreement corresponds to the date that CMT’s lease of the facility which the assets associated with the initial TCEP is located; however, Vertex Energy believes that it will be able to further extend or renew such license with CMT at that time.CMT does not believe there will be an issue renewing or extending its lease arrangement; however in the event there was an issue the Company believes it can relocate its TCEP technology without any major setbacks. c. This is a new technology; therefore uncertainty related to the life and viability of the technology still exists. There is a tremendous amount of investment being made around renewable/recycled energy in the market today. Therefore we are unsure of the long term viability of this technology on a stand alone basis.However we believe the technology has longevity based on its ability to produce a valuable sought after finished product. d. Currently the annual maintenance costs for the technology is approximately $400,000 per year. The Company has considered the revenues that have been generated and the potential for future cash flows, but has not performed a detailed impairment analysis on the TCEP technology as of September 30, 2010.However when we acquired the license we obtained an appraisal of the license in September 2009, and nothing has happened since that date that would require an impairment.Contained in the appraisal were financial projections with Discounted Cash Flows which exceed the carrying value of the assets.We believe those projections are still reasonable in light of the negative gross margin incurred for the period ended September 30, 2010. The Company is continuing to produce revenue on the process and we are seeing overall improvements in cost and anticipate continued improvement in the overall cash flow of the process, along these lines we anticipate having a positive gross margin associated with this process during the 4th quarter of 2010 and accordingly, no further evaluation is required.According to ASC 360-10, an impairment loss shall be recognized if the carrying amount of an intangible asset is not recoverable and its carrying amount exceeds its fair value. In consideration of these factors, the TCEP technology (an intangible) is not impaired and an impairment loss will not be recognized by the Company. 2. Your proposed framework for discussing how your business would be affected if you were unable to use the licensing agreement indicates that your income from operations would have been higher in both the year ended December 31, 2009 and the nine months ended September 30, 2010. Although we note your operations are currently negatively impacted by the costs associated with your production using this technology, it does not seem appropriate to indicate that your current operations and your operations for the period ended December 31, 2009 would be positively impacted if you were unable to use the licensing agreement. Your discussion should more fully expand upon your statement that the Company would be negatively impacted in the market place, as you believe that in order to compete with your competitorsyou may need your technology to produce higher valued products from Black Oil Streams. You should further expand this discussion to indicate how this would impact your revenue and cash flow trends as well. RESPONSE: The Company will expand its disclosure to include how producing higher valued products will impact its revenue and cash flow trends, as well as how we would be negatively impacted in the marketplace in the event we cannot produce higher valued product from Black Oil streams, which disclosure will be similar to the language below. · The Company proposes the following frame work in its future filings to address your comments: -2- “Below you will find a summary of revenues, cost of revenues, gross profit, selling, general and administrative expenses (“SG&A”) and income from operations relating to the thermal/chemical extraction technology for the year ended December 31, 2009 and the nine months ended September 30, 2010. The thermal/chemical extraction technology generated revenues of $5,247,131 during the year ended December 31, 2009, with cost of revenues of $5,171,111 producing a gross profit of $76,020.During the nine months ended September 30, 2010 revenues were $12,164,391 with cost of revenues of $13,553,032 producing a gross loss of $1,388,641.If the Company did not have the rights to license the use of the technology, its income from operations (as disclosed in the table above) would have been approximately $558,000 higher for the year ended December 31, 2009 and its income from operations for the nine months ended September 30, 2010 would have been approximately $2,032,000 higher. · The Company’s current operations for the period ended December 31, 2009 would have been positively impacted if the Company were unable to use the licensing agreement, the Company believes that the enhancements to the TCEP are substantially complete and we will begin to see positive results of operations in the near future from such enhancements.Furthermore, while the Company’s current operations may have been positively effected if it were unable to use the license (and therefore not obligated to pay expenses associated therewith) as described above, its ongoing operations would be significantly negatively impacted if it were to lose the license. · Therefore, if the Company was not able to use the TCEP technology moving forward, the Company would be negatively impacted by its ability to compete in the market place, as it believes that in order to compete with its competitors; it may need its technology to produce higher valued products from Black Oil streams.Additionally, as our competitors bring new technologies to the marketplace, which will likely enable them to obtain higher values for the finished products created through their technologies from purchased Black Oil feedstock, they will be able to pay more for feedstock due to the additional value received from their finished product (i.e., as their margins increase, they are able to increase the prices they are willing to pay for feedstock).If we are not able to continue to refine the technology and gain efficiencies in our TCEP process we could be negatively impacted by the ability of our competitors to bring new processes to market which compete with our processes as well as their ability to outbid us for feedstock supplies.If we are unable to effectively compete with additional technologies brought to market by our competitors, our finished products could be worth less and if our competitors are willing to pay more for feedstock than we are, they could drive up prices, which would cause our revenues to decrease, and cause our cost of sales to increase, respectively.Additionally, if we are forced to pay more for feedstock our cash flows will be negatively impacted and our margins will decrease. -3- · Provided the Company is able to meet its objectives and reduce its operating costs associated with the TCEP technology,as well as increase volumes of Black Oil feedstock being purchased, and none of our competitors bring similar technology to market as our TCEP technology, we anticipate ourrevenues increasing.In addition our cash flow will be improved substantially which will further the Company’s ability to expand its TCEP operations as well as reduce its reliance on its Line of Credit with Bank of America, further increasing available cash for future research and development and potentially the creation of additional facilities using the TCEP technology. Item 8. Financial Statements and Supplementary Data Note 6 – Income Taxes, page F-12 3. We note your response to comment six from our letter dated December 16, 2010. The portion of your change in valuation allowance that was attributable to current year operations of Vertex Energy should be reflected in your reconciliation of statutory tax expense to book tax expense on page F-13. Please show us how you will revise your disclosures in future filings accordingly. RESPONSE: We propose the following revised disclosure in our future filings: December 31, 2009 December 31, 2008 Deferred tax assets: Net operating loss carryforwards $ ) n/a Less valuation allowance Net deferred tax assets $
